DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 4, 5, 7-9, 11-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy (U.S. Patent 8,908,987) in view of Nakano (U.S. Publication 2002/0093518) and Dumbeck (U.S. Publication 2011/0148899). 

As to claim 1, Krishnaswamy discloses a method comprising: 
presenting, using a client device, clips generated using an application that renders graphics depicted in the clips using different configurations of in-application settings, wherein a value of a setting of the in-application settings defines a quality level of the setting (fig. 2; col. 6, line 59-col. 7, line 55; at least one image clip is rendered in an application using preset quality settings with various levels such as contrast, brightness, saturation, exposure, sharpness, shadows, highlights, and/or vibrance);  
receiving, using the client device, user feedback indicative of relative weights of settings of the in-application settings to a user based on the presenting of the clips (col. 3, line 52-col. 5, line 9; col. 7, lines 1-38; col. 13, line 49-col. 14, line 7; users adjust image quality settings to render photos and rate adjustments in an application; fig. 2 shows the application being used which is further described at col. 6, lines 21-49; the user preferences are reflections of settings users find important and are used to define setting adjustment values and scores that can read on weights);  
and receiving, by the client device, data defining values of the in-application settings that are based at least on the relative weights of settings of the in-application 

Krishnaswamy does not disclose, but Nakano does disclose that the clips are video clips (fig. 7; p. 4, section 0049-p. 5, section 0053; p. 5, section 0061; video clips with selectable adjustments are displayed). The motivation for this is to allow a user to compare different video parameter adjustments. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Krishnaswamy to show video clips with various adjusted parameters in order to allow a user to compare different video parameter adjustments as taught by Nakano. 
Krishnaswamy does not disclose, but Dumbeck does disclose that the application renders 3D graphics (p. 3, section 0033-p. 4, section 0035; a 3D application is discussed with different 3D settings; it is noted that the settings discussed in Dumbeck, such as anti-aliasing and anisotropic filtering, overlap with those mentioned in applicant's specification). The motivation for this is to automatically adjust applications depending on a specific situation (p. 1, sections 0004-0006 and 0013). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Krishnaswamy and Nakano to render 3D graphics with different settings in order to automatically adjust applications depending on a specific situation as taught by Dumbeck. 
 


 
As to claim 5, Krishnaswamy discloses wherein the presenting of the clips is during execution of the application (fig. 2; the presenting is part of an application shown). Krishnaswamy does not disclose that the clips are video clips, but Nakano does disclose this as discussed in the rejection to claim 1.
 
As to claim 7, Krishnaswamy discloses wherein the presenting comprises presenting a plurality of the clips simultaneously (fig. 2). Krishnaswamy does not disclose that the clips are video clips, but Nakano does disclose this as discussed in the rejection to claim 1.
 
As to claim 8, Krishnaswamy discloses wherein the clips are rendered by the application at least partially at a remote server system (fig. 3; col. 8, lines 1-12; production/rendering of the image clips can be performed at least partially at the server). Krishnaswamy does not disclose that the clips are video clips, but Nakano does disclose this as discussed in the rejection to claim 1.

As to claim 9, Krishnaswamy discloses wherein the clips are rendered simultaneously to a display device coupled to the client device (fig. 2; col. 6, lines 21-33; the clips are shown together on the output display device of the client). Krishnaswamy does not disclose that the clips are video clips, but Nakano does disclose this as discussed in the rejection to claim 1.

As to claim 11, Krishnaswamy discloses a method comprising: 
determining different configurations of in-application settings of an application, wherein a value of a setting of the in-application settings defines a quality level of the setting (fig. 2; col. 6, line 59-col. 7, line 55; images are rendered using different configurations of preset quality settings such as contrast, brightness, saturation, exposure, sharpness, shadows, highlights, and/or vibrance); 
based on user input provided to a client device in response to presentation of output clips of the application that renders graphics depicted in the clips using the different configurations of the in-application settings, receiving first data corresponding to user feedback provided by the user input and defining relative weights of settings of the in-application settings to a user (fig. 1; col. 3, line 52-col. 5, line 9; col. 13, line 49-col. 14, line 7; users adjust image quality settings and rate adjustments in an application; fig. 2 shows the application being used which is further described at col. 6, lines 21-49; the user preferences are reflections of settings users find important and are used to define setting adjustment values and scores that can read on relative weights);  

Krishnaswamy does not disclose, but Nakano does disclose that the clips are video clips (fig. 7; p. 4, section 0049-p. 5, section 0053; p. 5, section 0061; video clips with selectable adjustments are displayed) and that the values of settings are communicated to the user (fig. 7, element 111; p. 4, section 0052-p. 5, section 0054; selected brightness settings are communicated to the user). The motivation for this is to allow a user to compare different video parameter adjustments. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Krishnaswamy to show video clips with various adjusted parameters and communicate setting values to a user in order to allow a user to compare different video parameter adjustments as taught by Nakano. 
Krishnaswamy does not disclose, but Dumbeck does disclose that the application renders 3D graphics (p. 3, section 0033-p. 4, section 0035; a 3D application is discussed with different 3D settings; it is noted that the settings discussed in Dumbeck, such as anti-aliasing and anisotropic filtering, overlap with those mentioned in applicant's specification). The motivation for this is to automatically adjust applications depending on a specific situation (p. 1, sections 0004-0006 and 0013). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Krishnaswamy and Nakano to render 3D graphics with different 
 
As to claim 12, Krishnaswamy discloses wherein the receiving of the first data is based on a prompt communicated to the user of the client device to define a desirable setting level of the in-application settings (col. 4, lines 29-43; col. 7, lines 1-38; a user is prompted to choose an image that has been set with a particular parameter level that is desired). 
 
As to claim 13, Krishnaswamy discloses wherein the 3D graphics are rendered at the client device (fig. 3; col. 8, lines 1-12; production/rendering of the image clips can be performed at least partially at the client device). Krishnaswamy does not disclose that the graphics are 3D graphics, but Dumbeck does disclose this as discussed in the rejection to claim 11.

 	As to claim 15, Dumbeck discloses wherein the application is a video game and the in-application settings are in-game settings of the video game (p. 1, section 0003; p. 3, section 0033-p. 4, section 0035; 3D images on a game or DVD video are rendered; settings such as anti-aliasing or anisotropic filtering that affect how graphics are processed for a game would read on in-game settings). Motivation for the combination is given in the rejection to claim 11.
 	

presenting, using a client device, clips generated using an application that renders graphics depicted in the clips using different configurations of in-application settings, wherein a value of a setting of the in-application settings defines a quality level of the setting (fig. 2; col. 6, line 59-col. 7, line 55; at least one image clip is rendered in an application using preset quality settings with various levels such as contrast, brightness, saturation, exposure, sharpness, shadows, highlights, and/or vibrance);  
communicating, from the client device, first data corresponding to user feedback defining relative weights of settings of the in-application settings to a user based on the presenting of the video clips (col. 3, line 52-col. 5, line 9; col. 7, lines 1-38; col. 13, line 49-col. 14, line 7; users adjust image quality settings to render photos and rate adjustments in an application; fig. 2 shows the application being used which is further described at col. 6, lines 21-49; the user preferences are reflections of settings users find important and are used to define setting adjustment values and scores that can read on weights and further used to choose images for display, thus communicating information about the user preferences to a user);  
and receiving, by the client device, second data defining values of the in-application settings that are based at least on the relative weights of settings of the in-application settings to the user (fig. 3; fig. 5; col. 8, lines 1-13; col. 22, lines 1-10; the server performs steps in the method including the selection of images to show the user; 
Krishnaswamy does not disclose, but Nakano does disclose that the clips are video clips (fig. 7; p. 4, section 0049-p. 5, section 0053; p. 5, section 0061; video clips with selectable adjustments are displayed). The motivation for this is to allow a user to compare different video parameter adjustments. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Krishnaswamy to show video clips with various adjusted parameters in order to allow a user to compare different video parameter adjustments as taught by Nakano. 
Krishnaswamy does not disclose, but Dumbeck does disclose that the application renders 3D graphics (p. 3, section 0033-p. 4, section 0035; a 3D application is discussed with different 3D settings; it is noted that the settings discussed in Dumbeck, such as anti-aliasing and anisotropic filtering, overlap with those mentioned in applicant's specification). The motivation for this is to automatically adjust applications depending on a specific situation (p. 1, sections 0004-0006 and 0013). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Krishnaswamy and Nakano to render 3D graphics with different settings in order to automatically adjust applications depending on a specific situation as taught by Dumbeck. 

As to claim 18, Krishnaswamy discloses wherein the clips represent different simulated application sessions of the application (fig. 2; col. 6, line 59-col. 7, line 55; the 
 
As to claim 19, see the rejection to claim 8.
 
As to claim 20, Krishnaswamy discloses wherein the application renders the graphics depicted in the clips based on a user-prescribed performance level (col. 3, line 66-col. 4, line 3; col. 4, lines 9-43; col. 17, lines 29-37; performance level can read on a particular brightness or contrast correction level that unobscures image detail and thus improves performance based on user preferences). Krishnaswamy does not disclose that the clips are video clips, but Nakano does disclose this as discussed in the rejection to claim 1. Further, Dumbeck discloses the rendering of 3D graphics, as discussed in the rejection to claim 1.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy in view of Nakano and Dumbeck and further in view of Shintani (U.S. Publication 2013/0148033)

As to claim 2, Dumbeck discloses the rendering of 3D graphics, as discussed in the rejection to claim 1. Neither Krishnaswamy nor Dumbeck discloses, but Shintani does disclose wherein the application renders the graphics depicted in the video clips at a common frame rate (fig. 7; p. 3, section 0031; p. 3, section 0033; p. 3, section 0035; graphics in video clips showing the application of various display settings are rendered 
 
As to claim 3, Dumbeck discloses the rendering of 3D graphics, as discussed in the rejection to claim 1. Neither Krishnaswamy nor Dumbeck discloses, but Shintani does disclose wherein the application renders the graphics depicted in the video clips at a common frame rate based on a preference expressed by the user (fig. 7; p. 3, section 0031; p. 3, section 0033; p. 3, section 0035; graphics in video clips showing the application of various display settings are rendered at a common frame rate of about 30 fps, depending on a user preference). Motivation for the combination is given in the rejection to claim 2.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy in view of Nakano and Dumbeck and further in view of Figueroa (U.S. Publication 2009/0258708).

As to claim 6, Krishnaswamy does not disclose, but Figueroa does disclose wherein the presenting of the video clips is upon completion of an application session of the application (fig. 7; p. 4, sections 0044-0045; a video clip of a game application .

 	Claims 10, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy in view of Nakano and Dumbeck and further in view of Jenkins (U.S. Publication 2014/0267439).

As to claim 10, Krishnaswamy does not disclose, but Jenkins does disclose a method further comprising: 
communicating metadata comprising hardware configuration information and software application settings information associated with the client device to a host computer system (p. 4, section 0039; metadata is transmitted which includes information on hardware, software, and settings such as window sizes);  
	and receiving the data from the host computer system, wherein the in-application  settings (p. 4, section 0039; settings can be limited by and associated with the running application) are determined at the host computer system based on the metadata, the relative weights, and a user-prescribed performance level (p. 4, section 0040-0041; resolution settings for the image are sent from host to client based on performance 

As to claim 14, Krishnaswamy discloses values determined based on image quality scores computed by the client device (fig. 3; fig. 4; fig. 5; col. 8, lines 1-12; quality scores are computed based on user feedback; at least some of this processing can occur at the client device). Krishnaswamy does not disclose, but Jenkins does disclose wherein the receiving is further of metadata comprising hardware configuration information and software application settings information associated with the client device and the values are determined based on the metadata (p. 4, sections 0039-0041; metadata regarding hardware and software configuration/settings is received at the content delivery network and settings/values are determined based on them). Motivation for the combination is given in the rejection to claim 10.

As to claim 16, Krishnaswamy does not disclose, but Jenkins does disclose a method further comprising benchmark testing the values defined by the second data where the communicating is based on an outcome of the benchmark testing (p. 4, 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AARON M RICHER/Primary Examiner, Art Unit 2612